

CITIZENS FINANCIAL GROUP, INC.
2014 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
RSU Award Agreement
Terms and Conditions
Unless defined in this award agreement (this “Award Agreement”), capitalized
terms will have the meanings assigned to them in the Citizens Financial Group,
Inc. 2014 Non-Employee Directors Compensation Plan (the “Plan”). In the event of
a conflict among the provisions of the Plan, this Award Agreement and any
descriptive materials provided in connection herewith, the provisions of the
Plan will prevail.
Section 1.Grant of RSU Award. Citizens Financial Group, Inc. (the “Company”)
hereby grants this award (this “Award”) of restricted share units (“RSUs”) on
the date that appears in the “grant date” field in the Participant’s electronic
account (the “Grant Date”), subject to the terms and conditions of the Plan and
this Award Agreement. This Award is granted under the Plan, the provisions of
which are incorporated herein by reference and made a part of this Award
Agreement.
Section 2.    Issuance of RSUs. Each RSU shall represent the right to receive
one Share upon the vesting of such RSU, as determined in accordance with and
subject to the terms of this Award Agreement and the Plan.
Section 3.    Rights as a Shareholder; Dividend Equivalents.
(a)The Participant shall have no voting rights or any other rights as a
shareholder of the Company with respect to the RSUs unless and until the
Participant becomes the record owner of the Shares, including Dividend Shares
(as defined below) to the extent applicable, underlying such RSUs.
(b)If a dividend is paid on Shares during the period commencing on the Grant
Date and ending on the date on which the Shares underlying RSUs are distributed
to the Participant pursuant to Section 6, the Participant shall be eligible to
receive an amount equal to the dividend that the Participant would have received
had the Shares underlying the RSUs been distributed to the Participant as of the
time at which such dividend is paid; provided, however, that no such amount
shall be payable with respect to any RSUs that are forfeited. Such amount shall
be paid to the Participant on the date on which the Shares underlying the RSUs
are distributed to the Participant in the same form (cash, Shares or other
property) in which such dividend is paid to holders of Shares generally. Any
Shares that the Participant is eligible to receive pursuant to this Section 3(b)
are referred to herein as “Dividend Shares.”  
Section 4.    Restrictions on Transferability. The RSUs granted hereunder shall
not be assigned, sold, exchanged, pledged, hypothecated, transferred, alienated
or otherwise disposed of or hedged, in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily, and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution, by the Participant. Any sale, exchange, transfer, assignment,
pledge, hypothecation, or other disposition in violation of the provisions of
this Section 4 will be null and void and any RSU which is hedged in any manner
will immediately be forfeited. All of the terms and conditions of the Plan and
this Award Agreement will be binding upon any permitted successors and assigns.
Section 5.    Vesting; Change of Control; Accelerated Vesting and Forfeiture
Upon a Separation from Service.
(a)    Vesting. Subject to the provisions of this Section 5, the RSUs shall
fully vest on the first anniversary of the Grant Date (or, with respect to the
RSUs granted on September 29, 2014, on the earlier of (x) September 29, 2015 or
(y) the date of the 2015 annual shareholders meeting) (the “Vesting Date”),
provided that the Participant does not experience a separation of service from
the Board prior to the Vesting Date or as otherwise set forth below.
(b)    Change of Control. In the event of the Change of Control, the RSUs shall
fully vest on the date of such Change of Control and shall be distributed to the
Participant pursuant to Section 6.
(c)    Accelerated Vesting Upon Separation From Service. In the event of the
Participant’s separation from service from the Board for any reason (other than
under circumstances which would constitute “cause” under the terms of the
Company’s bylaws or applicable law), the RSUs shall fully vest on the date of
the Participant’s separation from service from the Board and shall be
distributed to the Participant pursuant to Section 6.
(d)    Forfeiture. In the event of the Participant’s separation from service
from the Board under circumstances which would constitute “cause” under the
terms of the Company’s bylaws or applicable law, any unvested RSUs shall be
forfeited in their entirety without any payment to the Participant.
Section 6.    Distribution on Vesting. Subject to the provisions of this Award
Agreement, upon the vesting of any of the RSUs, the Company shall deliver to the
Participant, as soon as reasonably practicable after the Vesting Date (or the
date of the Participant’s separation of service, as applicable), one Share for
each such RSU and the number of Dividend Shares (as determined in accordance
with Section 3(b)), provided that such delivery of Shares shall be made no later
than March 15 of the calendar year immediately following the year in which the
Vesting Date (or the date of the Participant’s separation of service, as
applicable) occurs. Upon such delivery, such Shares (including Dividend Shares)
shall be fully assignable, saleable and transferable by the Participant,
provided that any such assignment, sale, transfer or other alienation with
respect to such Shares shall be in accordance with applicable securities laws.
Section 7.    Tax Liability; Withholding Requirements. The Participant shall be
solely responsible for any applicable taxes (including, without limitation,
income and excise taxes) and penalties, and any interest that accrues thereon,
that the Participant incurs in connection with the receipt, vesting or
settlement of any RSU granted hereunder.
Section 8.    Recoupment/Clawback. This Award may be subject to recoupment or
“clawback” as may be required by applicable law, stock exchange rules or by any
applicable Company policy or arrangement, as it may be established or amended
from time to time.
Section 9.    No Right to Continued Service on the Board. Neither the Plan nor
this Award Agreement shall confer upon the Participant any right to be retained
as a Non-Employee Director of the Company or in any other capacity, and the
receipt of this Award does not confer any rights on the Participant other than
those expressly set forth in this Award Agreement or the Plan.
Section 10.    Section 409A of the Code. This Award Agreement is intended to
comply with the requirements of Section 409A of the Code and the regulations
thereunder, and the provisions of this Award Agreement shall be interpreted in a
manner that satisfies the requirements of Section 409A of the Code, and this
Award Agreement shall be operated accordingly. If any provision of this Award
Agreement or any term or condition of the RSUs would otherwise frustrate or
conflict with this intent, the provision, term or condition shall be interpreted
and deemed amended so as to avoid this conflict. Notwithstanding anything else
in this Award Agreement, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and the
amount hereunder is “deferred compensation” subject to Section 409A of the Code
any distribution that otherwise would be made to such Participant with respect
to RSUs as a result of such separation from service shall not be made until the
date that is six months after such separation from service, except to the extent
that earlier distribution would not result in such Participant’s incurring
interest or additional tax under Section 409A of the Code. If the Award includes
a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participants’ right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment and if the Award
includes “dividend equivalents” (within the meaning of Section 1.409A-3(e) of
the Treasury Regulations), the Participant’s right to the dividend equivalents
shall be treated separately from the right to other amounts under the Award.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
this Award Agreement is not warranted or guaranteed, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
Section 11.    Miscellaneous.
(a)    Notices. All notices, requests and other communications under this Award
Agreement shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:
if to the Company, to:
Citizens Financial Group, Inc.
600 Washington Blvd.
Stamford, CT 06901
Attention: Corporate Secretary
if to the Participant, to the address that the Participant most recently
provided to the Company,
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.
(b)    Entire Agreement. This Award Agreement, the Plan and any other
agreements, schedules, exhibits and other documents referred to herein or
therein constitute the entire agreement and understanding between the parties in
respect of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.
(c)    Severability. If any provision of this Award Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Award Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this Award
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Award Agreement shall remain in full force and effect.
(d)    Amendment; Waiver. No amendment or modification of any provision of this
Award Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant, provided that the Company may amend or modify this Award Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Award Agreement. No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Award Agreement, or any
waiver of any provision of this Award Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.
(e)    Assignment. Neither this Award Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Participant.
(f)    Successors and Assigns; No Third-Party Beneficiaries. This Award
Agreement shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Award Agreement, express or implied, is
intended to confer on any Person other than the Company and the Participant, and
their respective heirs, successors, legal representatives and permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Award Agreement.
(g)    Governing Law; Waiver of Jury Trial. This Award Agreement shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof. By acknowledging this Award Agreement
electronically or signing it manually, as applicable, the Participant waives any
right that the Participant may have to trial by jury in respect of any
litigation based on, arising out of, under or in connection with this Award
Agreement or the Plan.
(h)    Discretionary Nature. The grant of the RSUs does not create any
contractual right or other right in the Participant to receive any RSUs or other
Awards in the future. Future grants of Awards, if any, will be at the sole
discretion of the Company.
(i)    Participant Undertaking; Acceptance. The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to carry out or give effect to any of the
obligations or restrictions imposed on either the Participant or the RSUs
pursuant to this Award Agreement. The Participant acknowledges receipt of a copy
of the Plan and this Award Agreement and understands that material definitions
and provisions concerning the RSUs and the Participant’s rights and obligations
with respect thereto are set forth in the Plan. The Participant has read
carefully, and understands, the provisions of this Award Agreement and the Plan.
(j)    Dispute Resolution. Except as provided in the last sentence of this
paragraph to the fullest extent permitted by law, the Company and each
Participant agree to waive their rights to seek remedies in court, including but
not limited to rights to a trial by jury. The Company and each Participant agree
that any dispute between or among them and/or their affiliates arising out of,
relating to or in connection with this Plan will be resolved in accordance with
a confidential two-step dispute resolution procedure involving: (a) Step One:
non-binding mediation, and (b) Step Two: binding arbitration under the Federal
Arbitration Act, 9 U.S.C. § 1, et. seq., or state law, whichever is applicable.
Any such mediation or arbitration hereunder shall be under the auspices of the
American Arbitration Association (“AAA”) pursuant to its then current AAA
Commercial Arbitration Rules. No arbitration shall be initiated or take place
with respect to a given dispute if the parties have successfully achieved a
mutually agreed to resolution of the dispute as a result of the Step One
mediation. The mediation session(s) and, if necessary, the arbitration hearing
shall be held in the city/location selected by the Company in its sole
discretion. The arbitration (if the dispute is not resolved by mediation) will
be conducted by a single AAA arbitrator, selected by the Company in its sole
discretion. Any award rendered by the arbitrator, including with respect to
responsibility for AAA charges (including the costs of the mediator and
arbitrator), will be final and binding, and judgment may be entered on it in any
court of competent jurisdiction. In the unlikely event the AAA refuses to accept
jurisdiction over a dispute, the Company and each Grantee agree to submit to
JAMS mediation and arbitration applying the JAMS equivalent of the AAA
Commercial Arbitration Rules. If AAA and JAMS refuse to accept jurisdiction, the
parties may litigate in a court of competent jurisdiction.
(k)    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.



